Order entered September 17, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00724-CV

                        CITY OF DALLAS, Appellant

                                        V.

     RIVER RANCH EDUCATIONAL CHARITIES, ET AL., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-04828

                                   ORDER

      Before the Court is appellant’s September 16, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to October 18, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE